Citation Nr: 0302867	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge 
from service is not a bar to Department of Veterans Affairs 
(VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1968 to 
May 1972.  

Review of the claims file reveals that the appellant's 
'original' claim of entitlement to VA compensation benefits 
was denied based on the character of his military discharge 
as determined in a November 1973 Administrative Decision by 
the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office.  That decision determined that the 
appellant's May 1972 discharge covered his entire period of 
active duty from July 1968 to May 1972, and that it was under 
dishonorable conditions due to his willful and persistent 
misconduct during service.  Review of the claims file shows 
that the appellant did not timely initiate an appeal of the 
November 1973 Administrative Decision, which subsequently 
became final.  

The appellant's current appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1998 decision by 
the RO.  


FINDINGS OF FACT

1.  A November 1973 Administrative Decision by the RO 
determined that the appellant's discharge from service was 
under dishonorable conditions, and that decision became final 
when the appellant did not timely file an appeal therefrom.  

2.  The evidence received since the November 1973 
Administrative Decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of whether the character of the appellant's discharge from 
active military service constitutes a bar to VA compensation 
benefits.  




CONCLUSIONS OF LAW


1.  The November 1973 administrative decision determining 
that the appellant's discharge from the U.S. Army for the 
period of service from July 1968 to May 1972 is under 
dishonorable conditions, is final.  38 U.S.C. § 4005 (1970); 
38 C.F.R. §§ 19.129, 19.192 (1973); currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.302, 20.1103 
(2002).

2.  The evidence received by VA since the November 1973 
administrative decision is not new and material, and the 
claim as to whether the character of the appellant's 
discharge from service is a bar to Department of Veterans 
Affairs (VA) benefits is not reopened.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that he is entitled to VA compensation 
benefits because he served well in Vietnam, for which he 
received numerous awards and medals, and he received an 
honorable discharge from the military in September 1970.  He 
also argues that there were extenuating circumstances with 
regard to his periods of AWOL that prevent them from 
constituting a bar to VA compensation benefits.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the RO's 
December 1998 decision, the April 1999 statement of the case 
(SOC) and the November 1999 and November 2002 supplemental 
statements of the case (SSOCs) of the evidence necessary to 
substantiate his claim that he was awarded a discharge from 
military service that was not a bar to receipt of VA 
compensation benefits, and of the applicable laws and 
regulations.  In June 2002, the RO sent the appellant a 
letter informing him as to what evidence was necessary from 
him in order for VA to grant his claim.  In August 2002, the 
RO provided the appellant with notification about the VCAA, 
which also informed him of what evidence was necessary in 
order for VA to grant his claim, and told him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
The Board concludes that the discussions in the December 1998 
RO decision, the SOC, and the SSOCs, along with the June 2002 
and August 2002 VA letters, adequately informed the appellant 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the records pertaining 
to the appellant's May 1972 discharge from military service.  
The appellant has not identified any additional records that 
may still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at a September 1999 
Regional Office hearing and again at a June 2001 Travel Board 
hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. §§ 4005(c) (1970); 38 C.F.R. 
§§ 3.104(a), 19.118, 19.153 (1973).  In determining whether 
new and material evidence has been submitted, it is necessary 
to consider all evidence since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen this claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

VA regulations provide that a discharge to reenlist is a 
'conditional discharge' if it was issued during the Vietnam 
era and was prior to the date the person was eligible for 
discharge under the point or length of service system.  38 
C.F.R. § 3.13(a)(2).  Except as provided in (c) of this 
section, the entire period of service under the 
aforementioned circumstances constitutes one period of 
service and entitlement to VA benefits is determined by the 
character of the final termination of such period of active 
service.  38 C.F.R. § 3.13(b).  However, despite the fact 
that a conditional discharge may have been issued, a person 
shall be considered to have been unconditionally discharged 
or released from active military, naval or air service when 
the following conditions are met: (1) the person served in 
the active military, naval or air service for the period of 
time the person was obligated to serve at the time of entry 
into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release, or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303.  Benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
an AWOL for a continuous period of at least 180 days.  38 
C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does 
not apply if there are compelling circumstances to warrant a 
prolonged unauthorized absence.  In determining whether 
compelling circumstances warranted the prolonged unauthorized 
absence, the following factors are for consideration: 1) 
length and character of service exclusive of the period of 
prolonged AWOL; 2) reasons for going AWOL (including family 
emergencies or obligations); and 3) whether a valid legal 
defense exists for the absence which would have precluded a 
conviction for AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii).  

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, his 
discharge or release is considered to have been issued under 
dishonorable conditions.  In determining whether a discharge 
was for persistent and willful misconduct, one must look to 
the nature of the offense, and must also consider whether the 
service member was insane when the offense was committed.  A 
discharge for a minor offense will not be considered to have 
been for willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d)(4).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In 
that opinion, the General Counsel of the VA in May 1997 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R. § 3.354(a).  It 
was indicated that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It was 
further indicated that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  It was stated that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).

The evidence of record at the time of the RO's November 1973 
Administrative Decision revealed that the appellant had 
entered military service in July 1968, for an initial period 
of three years.  In September 1970 he was discharged for the 
purpose of immediate reenlistment, and he continued on active 
duty until his discharge under other than honorable 
conditions on May 8, 1972.  Service personnel records show 
that the appellant was charged with a violation of the 
Uniform Code of Military Justice (UCMJ), Article 15, on 
February 4, 1970, in that he was found drunk on February 3, 
1970, while on duty as a forward observer, and was charged 
with a violation of the UCMJ, Article 86, on April 18, 1972, 
in that on or about October 23, 1970, he left his unit and 
remained absent until on or about March 30, 1972.  A DD Form 
214, issued in May 1972, indicated that in addition to his 
period of AWOL from October 23, 1970, to March 29, 1972, he 
was also AWOL from April 28, 1972, to May 8, 1972.  The 
records reflected that he requested a discharge from service 
on May 8, 1972, for the good of the service in order to avoid 
trial by court-martial.  In an April 21, 1972, statement, the 
appellant requested to be discharged so that he could be with 
his wife because he felt he would go AWOL again if he had to 
stay in service. The DD Form 214 showed that the appellant's 
character of discharge was "under other than honorable 
conditions," and that an undesirable discharge certificate 
was issued.  

The November 1973 Administrative Decision noted that the 
appellant had not been eligible for an unconditional 
discharge at the time of his discharge for purposes of 
reenlistment in September 1970, and the evidence did not 
demonstrate that he would have been eligible for an 
unconditional discharge at the expiration of his initial 
obligation of service on July 18, 1971.  Therefore, the 
Administrative Decision found that the appellant's entire 
period of service, from July 18, 1968, to May 8, 1972, 
constituted one period of service, with entitlement to VA 
benefits determined by the character of the final termination 
of such period of service.  The Administrative Decision 
concluded that the appellant had demonstrated willful and 
persistent misconduct during his period of military service 
and that under the provisions of VA Regulation 1012(D) (4) 
(now 38 C.F.R. § 3.13(d) (4)) the character of his discharge 
from service on May 8, 1972, was dishonorable.  

Review of the claims file does not show that the appellant 
filed an appeal of the November 1973 Administrative Decision, 
which thereafter became final.  

The evidence submitted since the November 1973 Administrative 
Decision includes an October 1998 statement wherein the 
appellant indicated that he went AWOL in service because he 
had developed posttraumatic stress disorder (PTSD) and could 
no longer deal with military life.  

In December 1999, the veteran submitted an Application for 
Correction of Military Records and requested that his 
discharge be upgraded.  In September 1999, the Department of 
the Army, Board for Correction of Military Records, denied 
the appellant's application for an upgrade of his discharge, 
finding that he had failed to submit sufficient relevant 
evidence to demonstrate the existence of probable error or 
injustice so as to justify correction of his discharge.  

At a September 1999 Regional Office hearing and at a June 
2001 Travel Board hearing, the appellant testified as to his 
problems with PTSD in service, which he claimed had caused 
him to be AWOL for a total of 535 days during service.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to establish legal entitlement to VA compensation 
benefits.  While the evidence submitted since the November 
1973 Administrative Decision is new, in that it was not of 
record at that time, the newly submitted evidence is not 
material or probative to the issue of legal entitlement to VA 
compensation benefits.  The November 1973 Administrative 
Decision found that the appellant's May 1972 discharge from 
service, which covered the entire period from July 1968 to 
May 1972, was under dishonorable conditions because the 
evidence established that he had exhibited willful and 
persistent misconduct.  The appellant has not presented any 
evidence since November 1973 that demonstrates he did not 
exhibit willful and persistent misconduct during his period 
of military service.  The Board notes that the Board for 
Correction of Military Records for the Army also found that 
the appellant had not submitted sufficient relevant evidence 
to change the character of his discharge.  Nor has there been 
any evidence presented since November 1973 that indicates the 
appellant was insane at the time of any of the incidents that 
were characterized as persistent and willful misconduct.  The 
veteran has suggested that he had PTSD that may have resulted 
in his bad conduct, but he has not claimed or presented 
competent evidence suggesting that he was insane at the time 
of the actions and merely having a psychiatric disability 
(even if established by competent clinical evidence) would 
not establish or suggest the presence of insanity.  

Therefore, the Board concludes that new and material evidence 
has not been submitted to establish that the appellant's 
character of discharge is not a bar to entitlement to VA 
compensation benefits.


ORDER

New and material evidence not having been submitted to reopen 
a claim of whether the character of the veteran's discharge 
from service is a bar to VA compensation benefits, the claim 
remains denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

